DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 15: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device having the second end surface of the waterproof structure has an end surface opening; a functional module, disposed inside the waterproof structure; and a driving member, located in the housing and configured to drive the functional module to move toward or away from the opening, a wire material, passing through the end surface opening, to connect to the functional module; and a sealant, disposed between the wire material and the end surface opening, to seal a gap between the end surface opening and the wire material. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device having a functional module, disposed inside the waterproof structure; a driving member, located in the housing and 
Regarding claims 2-7 and 9-14, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. S/
Examiner, Art Unit 2841


		/HUNG S. BUI/                               Acting Patent Examiner, 2841/2800